DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 6/21/2022 has been received and considered. In the response, Applicant amended claims 1, 3 – 11 and 13 – 20. Therefore, claims 1 – 20 are pending. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 6, 8, 9, 11 – 13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raut et al. (US Pub. No. 2019/0045213 A1). 
As per claim 1, Raut et al. discloses a method for cloud gaming (see [0022] and [0029]), comprising: receiving, by a processor (cpu, see Fig.1:100), a video sequence and metadata associated with the video sequence, the video sequence including a sequence of picture frames generated in response to gaming control information, and the metadata being determined based on content of the picture frames (application module receives position and orientation data as 
metadata.  The most recent metadata indicating the current scene pose is used by application module to generate render data, which will be used to render a current frame. As a user of system moves and/or interacts with a virtual scene, position and orientation data and/or other input data are used to generate the user's next view of the virtual scene.  As shown, render module generates a rendered frame using render data.  For example, render module may implement a rendering pipeline via a graphics processing unit or the like to generate rendered frame based on render data (see [0031]); determining, by the processor and based on the metadata, an encoding configuration for encoding the video sequence; and encoding, based on the encoding configuration of the encoder, the picture frames of the video sequence into a coded video bitstream (see Fig. 1 and [0032] , [0033]). 
As per claim 2, Raut et al. discloses the metadata comprises a motion vector (see [0031]), and the method further comprises: determining, based on the motion vector, a starting point of a motion search for encoding a block within a picture frame of the video sequence (motion vectors are used to encode the picture frames into the video, see [0032] and [0033]). 
As per claim 3, Raut et al. discloses the metadata indicates at least one of a picture characteristic of an overlay characteristic for a picture frame of the video sequence (see [0023] and [0024]), and the method comprises: determining, based on the picture characteristic, the encoding configuration of the encoder for encoding the picture frame (see [0024] and [0032]). 
As per claim 5, Raut et al. discloses the metadata indicates a model transformation from a first picture frame to a second picture frame (see [0024]), and the method comprises: determining, the encoding configuration of the encoder based on the model transformation and encoding, based on the encoding configuration, a block in the second picture frame based on a reference block in the first picture frame (see [0024]. [0058, and [0059]). 
As per claim 6, Raut et al. discloses the metadata indicates an existence of an object of a current picture frame in a subsequent picture frame of the video sequence (See [0024], [0082]), and the method comprises: determining a buffer configuration based on the metadata (a frame buffer may be used with the metadata, see [0024])
As per claim 8, Raut et al. discloses the metadata indicates a region of interest in a picture frame of the video sequence (see [0024], [0082]), and the method comprises: encoding the region of interest using a first encoding configuration of the encoder with a higher quality than a second encoding configuration of the encoder that is used to encode a block outside of the region of interest (Fig. 9, [0003], [0082], [0083]). 
As per claim 9, Raut et al. discloses the metadata indicates a graphic overlay in a region of a picture frame of the video sequence, and the method comprises: determining the encoding configuration of the encoder for encoding the region based on the graphic overlay (see [0024], [0032], and [0121]). 
As per claims 11 – 13, 15, 16, 18, 19, the instant claims are an apparatus in which corresponds to the method of claims 1 – 3, 5, 6, 8 and 9. Therefore, it is rejected for the reasons set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raut et al. (US Pub. No. 2019/0045213 A1) in view of Su et al. (US Pub. No. 2014/0321534 A1).
As per claim 7, Raut et al. does not expressly disclose the metadata indicates a noise level of a picture frame of the video sequence, and the method comprises: pre-processing/post-processing the picture frame based on the noise level.
	Su et al. teaches a video processing for preserving detail in low-light scenes, wherein the field of video coding system teaches metadata indicates a noise level of a picture frame, and the processing circuitry is configured to pre-process/post-process the picture frame based on the noise level (see [0073]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the video processing system of Raut et al. with the use of noise level metadata for processing in view of Su et al. as it would enhance the processed video with additional artifacts within the displayed video.
As per claim 17, the instant claim is an apparatus in which corresponds to the method of claim 7. Therefore, it is rejected for the reasons set forth above. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raut et al. (US Pub. No. 2019/0045213 A1) in view of Goedeken et al. (US Pub. No. 2011/0211634 A1).
As per claim 10, Raut et al. does not expressly disclose the metadata indicates a message box in a picture frame of the video sequence for an overlay message, and the method comprises: including, in a specific network abstraction layer unit (NALU) of the coded video bitstream, information of the overlay message.
Goedeken et al. disclose a method for offset metadata insertion in multi-view coded view wherein the metadata indicates a message box in a picture frame for an overlay message (see [0009], [0035]), and the present principles are directed to a method and apparatus for offset metadata insertion in multi-view coded video. In accordance with the present principles, special messages (called Offset Metadata) are inserted into the compressed video bitstream after encoding has been completed. The offset metadata includes 3D depth information for overlay text and graphics, see Fig. 3 and [0035], [0044] and [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the video processing system of Raut et al. with overlay message box in view of Goedeken et al. as it would allow the encoded bitstream to have embedded data. 
As per claim 20, the instant claim is an apparatus in which corresponds to the method of claim 10. Therefore, it is rejected for the reasons set forth above. 

Examiner’s Note
	Raut et al., Su et al. and Goedeken et al. does not expressly disclose the metadata indicates a bounding box in a picture frame of the video sequence, and the method comprises: determining, based on the bounding box, a reference area in a previous picture frame for an uncovered area by the bounding box in a current picture frame relative to a preceding picture frame of the current picture frame; and encoding the uncovered area by the bounding box in the current picture frame based on the reference area in the previous picture frame.

Response to Arguments
Applicant's arguments filed on 6/21/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that Raut et al. does not disclose the metadata being determined based on content of the picture frames and determining, by the processor and based on the metadata, an encoding configuration for encoding the video sequence. The Remarks further state Raut et al. does not disclose “the metadata is determined based on content of one or more frames.” The Examiner respectfully disagrees. First, the claim does not recite “the metadata is determined based on content of one or more frames.” Instead, amended claim 1 recites “the metadata being determined based on content of the picture frames.” Therefore, that argument is unpersuasive because it is not commensurate with the scope of the claims. Further, the application module receives position and orientation data as metadata.  The most recent metadata indicating the current scene pose is used by application module to generate render data, which will be used to render a current frame. As a user of the system moves and/or interacts with a virtual scene, position and orientation data and/or other input data are used to generate the user's next view of the virtual scene. The render module generates a rendered frame using render data and may implement a rendering pipeline via a graphics processing unit or the like to generate rendered frame based on render data. Because the teachings of the prior art read on (or suggest) the invention as claimed, the rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715